Citation Nr: 1541774	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-14 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active naval service from December 1961 to August 1965 and active military service from June 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In connection with this appeal, the Veteran testified at an informal conference with a Decision Review Officer (DRO) in June 2012 and at a videoconference hearing before the undersigned Veterans Law Judge in July 2015.  A summary of the DRO conference and transcript of the Board hearing are of record.

The Veteran originally filed his claims for service connection for bilateral hearing loss and tinnitus in May 2006, which was denied in an April 2008 rating decision.  In December 2008, the Veteran requested to reopen his claims and submitted new and material evidence.  In March 2009, the RO reopened the claims and confirmed and continued the previous denials.  In December 2009, the Veteran again requested to reopen his claims and submitted new and material evidence.  In March 2010, the RO once more reopened the claims and confirmed and continued the previous denials.  In November 2010, the Veteran filed his notice of disagreement with the March 2010 rating decision.

Under 38 C.F.R. § 3.156(b), if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period," and thus prevents an initial determination from becoming final.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); 38 C.F.R. § 3.400(q).

Applying subsection 3.156(b) to the facts of this case, the Board finds that new and material evidence has been associated with the claims file within the one-year appeal period following the April 2008, March 2009, and March 2010 rating decision.  Specifically, the Veteran submitted new and material medical evidence after each of his requests to reopen, in addition to his testimony at the hearing before the Board in July 2015.  

Thus, the new evidence raises a reasonable possibility of substantiating the claim and constitutes new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110 at 117-118, 121 (2010).

Accordingly, because new and material evidence had been associated with the file within one year of the initial April 2008 rating decision and all subsequent rating decisions, it "relate[s] back to the original claim" from which that decision stems.  See Buie, 24 Vet. App. at 251-52; 38 C.F.R. § 3.156(b).  The April 2008 rating decision is not final, and the issues on appeal are the Veteran's original claims for service connection for bilateral hearing loss and tinnitus.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss neither began during nor was otherwise caused by his military service, to include any noise exposure therein.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have all been obtained.  The Veteran testified at a videoconference hearing in July 2015.

The Veteran was also provided a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded her opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that the Veteran's representative objected to the adequacy of the July 2012 VA examiner's opinion at the Board hearing.  However, the Board is "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed."  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  At his hearing, the Veteran asserted that he felt that the VA examination was flawed, because he was instructed to press the button, even if he just thought he heard a sound.  However, the fact remains that the VA examination did result in a finding of bilateral hearing loss, and what is now at issue is the etiology of the hearing loss, which is not based on the audiometric testing conducted at the examination.  As such, the Board believes the examination is adequate for rating purposes.
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Tinnitus is also considered to be a "chronic disease." 
Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley  v. Brown, 5 Vet. App. 155   (1993).

The Veteran is seeking service connection for bilateral hearing loss.  In March 2008 and February 2009, he contended that his hearing loss was due to acoustic trauma during his naval service on an aircraft carrier as he was not provided hearing protection.  In January 2014, the Veteran also asserted he was exposed to acoustic trauma due to his military service as a helicopter pilot.

At the July 2015 hearing, the Veteran testified that he started having hearing loss in the early to mid 1970s, which was after his separation from service.  He also testified that after his separation from service, he worked in the industrial rubber industry and aviation industry.

The Veteran's STRs show that at his December 1961 naval entrance examination, audiological testing showed his hearing was within normal limits.  No audiological testing was performed at his naval separation examination.  At a September 1967 military entrance examination, a July 1968 examination, and a March 1970 separation examination, audiological testing showed his hearing actually improved from his Navy December 1961 entrance examination.  In addition, he specifically denied having any ear problems or hearing loss on a medical history survey completed in conjunction with his separation physical.  If the Veteran had generically denied all medical conditions at on this survey, his denial of ear problems and hearing loss might be overlooked.  However, in this case, while denying any ear problems and hearing loss, the Veteran specifically acknowledged having had mumps and stomach, liver or intestinal trouble.  As such, it is clear that the Veteran spent time considering each of the conditions listed on the survey.  Had the Veteran actually been experiencing hearing loss at that time, as he now apparently contends, it logically would have made sense that he would have reported ear problems.  However, as noted, he simply did not. 

At a December 1993 examination, the Veteran reported right ear hearing loss and ringing.  Audiological testing showed moderate to severe right ear sensorineural hearing loss.  However, his left ear did not show hearing loss for VA purposes.  

In January 2003, a private audiologist noted that the Veteran was diagnosed with right ear hearing loss in 1993.  Audiological testing showed he had right ear normal to mild sensorineural hearing loss through 2000 Hz and sloping to moderate sensorineural hearing loss through 8000 Hz.  His left ear had mild sensorineural hearing loss through 750 Hz, normal hearing through 2000 Hz, and mild to moderate sensorineural hearing loss through 8000 Hz.  He had 100 percent word recognition, although it was not noted which test was utilized.

In July 2012, the Veteran was afforded a VA examination.  The audiological testing confirmed the presence sensorineural hearing loss in both ears.  After reviewing the Veteran's claims file, the VA examiner opined that the Veteran's hearing loss was less likely caused by or a result of military noise exposure as his STRs showed normal hearing at his separation examination and he had no significant threshold shifts during his service.  The examiner noted that studies showed there was no scientific basis for concluding that hearing loss that developed after military service was causally related to military service.

In June 2015, a private audiologist opined that the Veteran had a valid claim for bilateral hearing loss due to acoustic trauma suffered during his active service.  However, the audiologist report contained a number of inaccuracies.  The audiologist noted that the Veteran did not have any occupational noise exposure despite working in the industrial rubber industry and aviation industry after his separation from service.  In addition, the audiologist reported that after a "thorough review" of the Veteran's STRs, while his hearing was within normal limits at his induction, at his separation, he was evaluated using the whisper test.  While this is reflected in the STRs, and is therefore an accurate statement, it does not provide a complete picture.  It is true that a whisper test was used at the Veteran's September 1967 naval separation examination.  However, the audiologist neglected to consider July 1968 induction and March 1970 separation examinations from his Army service, both of which included the results of audiometric testing which failed to show hearing loss in either ear.

The Board has considered both medical opinions and finds that the July 2012 VA opinion carries greater probative value.  The opinion of the private audiologist did not consider the Veteran's entire medical history and neglected to comment on the significance, if any, of the normal audiological testings at his July 1968 entrance and March 1970 separation examinations.  Thus, the positive opinion of the private audiologist is based on an incomplete assessment of the medical evidence despite her recitation that the Veteran's STRs were thoroughly reviewed.  In contrast, the July 2012 VA examiner reviewed the Veteran's STRs and noted that he had normal hearing at his separation examination with no significant threshold shifts.  Therefore, the Board finds that the opinion of the July 2012 VA examiner is entitled to greater probative value.

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As such, the Veteran is considered competent to describe his perception of diminished hearing acuity.  However, he is not considered to be competent to offer an opinion concerning the etiology of his hearing loss as such a determination requires both objective audiometric and speech recognition testing, which the Veteran cannot perform on himself.  As such, the Board concludes that the question of the etiology of the Veteran's bilateral hearing loss disability is not amenable to lay observation alone and is too complex to be addressed by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  In addition, the Veteran did not report hearing loss at his March 1970 separation examination and testified that he did not notice hearing loss until after his separation from service, and notably, after working in the industrial rubber industry. 

The Board notes that several articles were submitted attesting to the noise exposure incurred on Naval ships.  Other articles suggested that incidences of hearing loss were high for those who had served on ships.  The Board does not dispute either contention.  The Veteran's noise exposure has been conceded as has the presence of bilateral hearing loss.  However, the issue is whether the bilateral hearing loss was caused by the military noise exposure.  Likewise, the Board does not dispute that people who have served on naval vessels have developed hearing loss.  However, the issue here is whether this Veteran's hearing loss was the result of his military service.

As noted above, the VA examiner's opinion is the most probative evidence of record as to the etiology of the Veteran's hearing loss.  Based on this conclusion, the evidence is against a finding that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military noise exposure.

As such, the criteria for service connection have not been met, and the Veteran's claim is denied.



ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran is also seeking service connection for tinnitus, which he also believes is the result of his military noise exposure.  At his July 2015 Board hearing, the Veteran testified on multiple occasions that his tinnitus started in the 1970s after service.

The Veteran's STRs do not show any complaints, symptoms, or treatment for tinnitus, and audiological testing showed his hearing was within normal limits between his naval entrance and military separation examinations, his ears had a normal examination, and he specifically denied any problems with his ears on a medical history survey.

In March 1993, the Veteran was seen by Dr. Engel, at which time it was reported that he had begun experiencing dizziness and nausea, and that he had begun to experience intermittent tinnitus a week earlier.  In December 1993, the Veteran stated that his tinnitus had begun seven to eight months prior.  In May 1993, it was noted that the Veteran had worked around noise at the airport for approximately twenty years.  

At his VA examination in July 2012, the Veteran reported that his tinnitus had been present for approximately ten years, with no specific incident triggering the onset.  The examiner noted that the STRs did not document tinnitus, and that tinnitus did not begin for a number of years after service.  She and therefore, she could not opine on the etiology of the Veteran's tinnitus.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, the Court of Appeals for Veterans Claims did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner. 

Here, the examiner did not appear to address any of the guidelines of Jones in concluding that she could not render an opinion without speculation.

In June 2015, a private audiologist opined that the Veteran's tinnitus was due to acoustic trauma suffered during service.  However, private audiologist did not consider the Veteran's entire medical history, including the absence of any finding of hearing loss on audiometric testing at separation from military service in 1970.  She also did not address the fact that the medical records appeared to suggest an onset of tinnitus many years after the Veteran's military service.  In addition, she asserted that "research clearly links" loud noise to tinnitus, but provided no medical articles to support her opinion and no explanation as to how such a finding was germane to the specific facts of the Veteran's case.

As neither opinion is found to be adequate for rating purposes, the case is REMANDED for the following actions.

1.  Obtain a medical opinion as to the etiology of the Veteran's currently diagnosed tinnitus.  The claims file should be provided.  If an opinion cannot be provided without an examination, one should be provided.  

The examiner should provide an opinion whether it is at least as likely as not (50 percent or greater) that the Veteran's tinnitus was caused by his military noise exposure.  Why or why not?

The examiner must provide a complete rationale for the opinion expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


